
	
		II
		111th CONGRESS
		2d Session
		S. 2966
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2010
			Mr. Risch (for himself
			 and Mr. Crapo) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the continued use of certain water
		  diversions located on National Forest System land in the Frank Church-River of
		  No Return Wilderness and the Selway-Bitterroot Wilderness in the State of
		  Idaho, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Idaho Wilderness Water Facilities
			 Act.
		2.Treatment of
			 existing water diversions in Frank Church-River of No Return Wilderness and
			 Selway-Bitterroot Wilderness, Idaho
			(a)Authorization
			 for continued useThe
			 Secretary of Agriculture is authorized to issue a special use authorization to
			 each of the 20 owners of a water storage, transport, or diversion facility (in
			 this section referred to as a facility) located on National
			 Forest System land in the Frank Church-River of No Return Wilderness or the
			 Selway-Bitterroot Wilderness (as identified on the map titled
			 Unauthorized Private Water Diversions located within the Frank Church
			 River of No Return Wilderness, dated December 14, 2009, or the map
			 titled Unauthorized Private Water Diversions located within the
			 Selway-Bitterroot Wilderness, dated December 11, 2009) for the
			 continued operation, maintenance, and reconstruction of the facility if the
			 Secretary determines that—
				(1)the facility was
			 in existence on the date on which the land upon which the facility is located
			 was designated as part of the National Wilderness Preservation System (in this
			 section referred to as the date of designation);
				(2)the facility has
			 been in substantially continuous use to deliver water for the beneficial use on
			 the owner’s non-Federal land since the date of designation;
				(3)the owner of the
			 facility holds a valid water right for use of the water on the owner’s
			 non-Federal land under Idaho State law, with a priority date that predates the
			 date of designation; and
				(4)it is not
			 practicable or feasible to relocate the facility to land outside of the
			 wilderness and continue the beneficial use of water on the non-Federal land
			 recognized under State law.
				(b)Terms and
			 conditions
				(1)Equipment,
			 transport, and use terms and conditionsIn a special use authorization issued under
			 subsection (a), the Secretary is authorized to—
					(A)allow use of
			 motorized equipment and mechanized transport for operation, maintenance, or
			 reconstruction of a facility, if the Secretary determines that—
						(i)the
			 use is necessary to allow the facility to continue delivery of water to the
			 non-Federal land for the beneficial uses recognized by the water right held
			 under Idaho State law; and
						(ii)after conducting a minimum tool analysis
			 for the facility, the use of nonmotorized equipment and nonmechanized transport
			 is impracticable or infeasible; and
						(B)preclude use of
			 the facility for the storage, diversion, or transport of water in excess of the
			 water right recognized by the State of Idaho on the date of designation.
					(2)Additional terms
			 and conditionsIn a special
			 use authorization issued under subsection (a), the Secretary is authorized
			 to—
					(A)require or allow
			 modification or relocation of the facility in the wilderness, as the Secretary
			 determines necessary, to reduce impacts to wilderness values set forth in
			 section 2 of the Wilderness Act (16 U.S.C. 1131) if the beneficial use of water
			 on the non-Federal land is not diminished; and
					(B)require that the
			 owner provide a reciprocal right of access across the non-Federal property, in
			 which case, the owner shall receive market value for any right-of-way or other
			 interest in real property conveyed to the United States, and market value may
			 be paid by the Secretary, in whole or in part, by the grant of a reciprocal
			 right-of-way, or by reduction of fees or other costs that may accrue to the
			 owner to obtain the authorization for water facilities.
					
